DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3,  the limitation “one of the plurality of dry sensor” is indefinite because it lacks sufficient antecedent basis. The plurality of dry sensors from claim 1 is joined by an additional dry sensor in claim 3, and it is not clear which of the dry sensors is connected to which on antecedent basis alone. Applicant may clarify by additional descriptive labeling for the dry sensors, such as “one of the plurality of dry sensors arranged at the bottom surface,” by way of example.
Regarding claim 10, the limitations “the signal” and “the square values” lack sufficient antecedent basis. The claims upon which claim 10 depends include both PCG and ECG signals and values, and these limitations do not clearly refer to either or both. Applicant should add additional labelling for context of these algorithmic steps. In addition, “shift the first and second R peaks values left by a predetermined range” lacks clarity as there is no indication of a “direction” in a signal. Applicant does not even particularly claim these signals as time-dependent so the implied shift is indefinite as to what parameter offset should be “shifted left”.
Regarding claim 11, the limitations “the signal” and “the square values” lack sufficient antecedent basis. The claims upon which claim 11 depends include both PCG and ECG signals and values, and these limitations do not clearly refer to either or both. Applicant should add additional labelling for context of these algorithmic steps.
Regarding claim 11-12, the limitation “determine the S peaks of the PCG signal,” because “S peaks” lacks sufficient descriptive material to distinguish between PCG signal content corresponding with ECG QRS complex S wave data, or peaks that would identify the onset of S1 and/or S2. Applicant is advised to explicitly correlate the S peaks of the PCG signal with one or other of these quantities to render this claim definite. 
Regarding claims 13-15, the limitation “classify as abnormal” appears to be missing a word as it is unclaimed what is classified as abnormal in this step.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumer et al. (U.S. Patent Application Publication No. 2005/0245834,) hereinafter referred to as Baumer; in view of Baumer et al. (U.S. Patent Application No. 2004/0220486,) hereinafter referred to as Baumer II.
Regarding claim 1, Baumer teaches an integrated electrocardiogram (ECG) and phonocardiogram (PCG) apparatus comprising: 
a housing having a top part (¶[0022] “upper cylindrical portion of the body” that is held on by “fingers” elements 28c) and a bottom part, the bottom part of the housing includes a tapered surface extending from a perimeter of a bottom surface (Fig. 3, domed surface is tapered, element 22d described in ¶¶[0018-0019]) to an opening at the top of the bottom part forming an acoustic chamber (Fig. 3. dome-shaped chamber with an opening to the microphone, element 24); 
an audio receiver arranged to seal the opening (Fig. 3, element 24) for obtaining PCG signal; 
a plurality of dry sensors arranged at the bottom surface for obtaining ECG signal (¶[0023] electrode structure 28); 
a processing unit powered by the power source and communicatively connectable to the audio receiver and the plurality of dry sensors (circuit board 38 connects to external circuitry, described as processing the signals in ¶[0006], connection is schematically visible in Fig. 11), wherein the bottom part of the housing is adaptably configured to create a snug fit on a subject preventing the audio receiver from picking acoustic noise from outside the acoustic chamber (¶[0025] membrane conformingly attached to patient anatomy).
Baumer fails to teach a power source housed within the top part.
However, the Baumer reference does suggest that the external circuitry which connects to circuit board 38, shown schematically in Fig. 11 is similar to the application referenced in ¶[0027] co-pending application at the time this document was published, now U.S. Patent Application Publication No. 2004/0220486, Baumer II.
Attention is drawn to the Baumer II reference, which teaches a power source housed within the top part (battery ¶[0037-0039] and batteries ¶[0048]).
It would have been obvious to one of ordinary skill in the art at the time of invention to include a battery housed within the top part of the device of Baumer, because Baumer II teaches that enabled circuitry pieces, such as the combination of the sensor system housing and external circuitry, can “furnish convenient signal processing/handling at the site” of the measurement, and enable “useful signal processing” without requiring any modification of existing external processing devices (Baumer II, ¶[0048]).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumer and Baumer II as applied to claim 1 above, and further in view of Turiccia et al. (U.S. Patent Application Publication No. 2010/0198094,) hereinafter referred to as Turiccia.
Regarding claim 2, Baumer as modified teaches the integrated ECG and PCG apparatus according to claim 1.
Baumer as modified does not teach wherein the audio receiver is an electret microphone which covers frequencies of 20Hz-20kHz.
Applicant has recited no criticality to the full range of 20Hz-20kHz.
Attention is brought to the Turiccia reference, which teaches an audio receiver is an electret microphone which covers frequencies of 40Hz to 9kHz and that PCG sounds are typically in the 20-250Hz range (¶[0032]). 
It would have been obvious to one of ordinary skill in the art to source an electret microphone, such as the Panasonic device used by Turiccia, to achieve the benefit therein of a small, thin device that is also cheap (Turiccia ¶[0032]).
It would further have been obvious to choose a microphone that encompasses a fuller range of sounds including those from 20Hz-20kHz because it has been held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumer and Baumer II as applied to claim 1 above, and further in view of Mirov et al. (U.S. Patent Application Publication No. 2017/0049352,) hereinafter referred to as Mirov.
Regarding claims 3 and 5-6, Baumer as modified teaches the integrated ECG and PCG apparatus according to claim 1.
Baumer does not teach further comprising an additional dry sensor arranged at the top part of the housing and in parallel connection with one of the first dry sensors, nor a skin resistance based touch sensor for activating the processing unit.
Attention is brought to the Mirov reference, which teaches an additional dry sensor (third electrical contact 130) arranged at the top part of a sensor device (Fig. 5C, 5D element 530c, e.g.) and in parallel connection with one of the first dry sensors (Fig. 2, parallel connection between third contact 230 and first two contacts 240a-b, ¶[0059]), which functions as a skin resistance based touch sensor for activating the processing unit (Fig. 1A-B, ¶[0023], ¶[0051]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Baumer as modified to include a skin resistance based touch sensor electrode on the top of the device, as taught by Mirov, because it improves the accuracy of the detected ECG measurements by adding an additional point of contact and increasing the stability of the device as attached to skin when pressed (Mirov ¶[0134], ¶[0139]).
Regarding claim 4, Baumer teaches the integrated ECG and PCG apparatus according to claim 1.
Baumer does not teach further comprising a pair of attachment rings on a side surface of the housing.
Attention is brought to the Mirov reference, which teaches a pair of attachment rings on a side surface of the housing (Figs. 5A-D embodiments include strap attachment loops elements 675, visible in Figs. 6A-C).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the housing of Baumer to include strap attachment points, as taught by Mirov, because Mirov teaches that stable device attachment improves the collected data (Mirov, ¶[039]), and that a strap can be adjusted by the user to improve device attachment (Mirov ¶[0072-0073])
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumer, Baumer II, and Mirov, as applied to claim 5 above, and further in view of Du et al. (U.S. Patent Application Publication No. 2018/0168473,) hereinafter referred to as Du.
Regarding claim 8, Baumer as modified teaches the integrated ECG and PCG apparatus according to claim 5.
Baumer teaches the device of claim 1 comprising electrode signals captured as ECG signals and audio signals captured as PCG signals.
Mirov, modifying Baumer in the rejection of claim 5, further includes an additional dry sensor as a skin resistance based touch sensor in the top portion of the housing that activates data collection of the device when touched (Fig. 1A-B, ¶[0023], ¶[0051]).
Although Baumer as modified does make a general reference to a signal processor, Baumer is not specific about the processing unit, or the programmed function of the overall device.
Attention is brought to the Du reference, which teaches a processing unit comprising: a processor (Fig. 1, element 103, ¶[0032] processor circuit), memory (¶[0032] local storage), transceiver (¶[0032] wireless communication), analogue to digital converter (¶[0032] “digitized by a processor circuit” therefore processor circuit includes an A-to-D converter), and instructions stored on the memory and executable by the processor to: 
receive signals from dry sensors (Fig. 4, electrical probes 1, 2, …, N) and audio receiver (Fig. 4, acoustic sensor) and store the signals from the dry sensors as ECG signals and the signals from the audio receiver as PCG signals in the memory (Abstract, and throughout, and ¶[0032] stored in local storage); receive a request to connect via the transceiver and in response (¶[0039]), attempt to connect to a requestor (¶[0041-0042]); and transmit the ECG and PCG signals stored on the memory to the requestor upon successful connection with the requestor (this process is described in the flowchart of Fig. 9).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the processing of Baumer to include wireless transmission and data storage over time, as taught by Du, because it allows for the data to be compared to a user’s historical data record, and facilitate more sophisticated analysis and additional medical examinations (Du, ¶[0039]).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumer and Baumer II as applied to claim 1 above, and further in view of Du et al. (U.S. Patent Application Publication No. 2018/0168473,) hereinafter referred to as Du.
Regarding claim 7, Baumer as modified teaches the integrated ECG and PCG apparatus according to claim 1.
Baumer teaches the device of claim 1 comprising electrode signals captured as ECG signals and audio signals captured as PCG signals.
Although Baumer as modified does make a general reference to a signal processor, Baumer is not specific about the processing unit, or the programmed function of the overall device.
Attention is brought to the Du reference, which teaches a processing unit comprising: a processor (Fig. 1, element 103, ¶[0032] processor circuit), memory (¶[0032] local storage), transceiver (¶[0032] wireless communication), analogue to digital converter (¶[0032] “digitized by a processor circuit” therefore processor circuit includes an A-to-D converter), and instructions stored on the memory and executable by the processor to: 
receive signals from dry sensors (Fig. 4, electrical probes 1, 2, …, N) and audio receiver (Fig. 4, acoustic sensor) and store the signals from the dry sensors as ECG signals and the signals from the audio receiver as PCG signals in the memory (Abstract, and throughout, and ¶[0032] stored in local storage); receive a request to connect via the transceiver and in response (¶[0039]), attempt to connect to a requestor (¶[0041-0042]); and transmit the ECG and PCG signals stored on the memory to the requestor upon successful connection with the requestor (this process is described in the flowchart of Fig. 9).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the processing of Baumer to include wireless transmission and data storage over time, as taught by Du, because it allows for the data to be compared to a user’s historical data record, and facilitate more sophisticated analysis and additional medical examinations (Du, ¶[0039]).
Claim(s) 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumer and Baumer II as applied to claim 1 above, and further in view of Du et al. (U.S. Patent Application Publication No. 2018/0168473,) hereinafter referred to as Du; and Fatemian (Copy provided by Applicant, reference E from IDS dated 10/4/2019: A Wavelet-based Approach to Electrocardiogram (ECG) and Phonocardiogram (PCG) Subject Recognition, Copyright 2009) hereinafter referred to as Fatemian.
Regarding claim 9, Baumer as modified teaches a heart monitoring system comprising: the integrated ECG and PCG apparatus according to claim 1.
Baumer teaches the device of claim 1 comprising electrode signals captured as ECG signals and audio signals captured as PCG signals.
Although Baumer as modified does make a general reference to a signal processor, Baumer is not specific about the processing unit, or the programmed function of the overall device.
Attention is brought to the Du reference, which teaches a processing unit comprising: a processor (Fig. 1, element 103, ¶[0032] processor circuit), memory (¶[0032] local storage), transceiver (¶[0032] wireless communication), analogue to digital converter (¶[0032] “digitized by a processor circuit” therefore processor circuit includes an A-to-D converter), and instructions stored on the memory and executable by the processor to: 
receive the signal from the integrated ECG and PCG apparatus (Fig. 9); 
apply a filter to each of the ECG and PCG signals (Fig. 4, ¶[0037]); 
process the filtered ECG signal to obtain a start point (SP) and an ending point (EP) (¶[0041] durations); 
select a region between the SP and EP of the filtered PCG signal and analyze the PCG discrete signal of the selected region to determine a first segment, a third segment (¶[0041] heart sounds S1 and S2).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the heart monitoring device of Baumer as modified to include filtering the signals and identifying the first two segmented heart sounds, S1 and S2, as taught by Du, because Du teaches that this algorithm identifies valid portions of signal and skips invalid portions of signal (Du, ¶[0041]).
Du does not teach specificity to the filter or to additionally segment the heart beat cycle between the S1 and S2 heart sounds.
Attention is brought to the Fatemian reference, which teaches heart sound analysis comprising:
applying a low pass filter to each of ECG and PCG signals (DWT p. 40 includes low-pass filtering); 
processing the filtered ECG signal to obtain a start point (SP) and an ending point (EP) (p. 51-52 the RR interval window bounded by the identified SP and EP R peaks); 
select a region between the SP and EP of the filtered PCG signal and analyze the PCG discrete signal of the selected region to determine a first segment, a second segment, a third segment and a fourth segment (p. 60 Fig. 4.1 RR Interval encompasses all four segments).
It would have been obvious to one of ordinary skill in the art to modify the heart sound analysis of Baumer as modified to include the details of DWT processing, as taught by Fatemian, because it provides a strong personalized heartbeat template for each subject regardless of the heart rate, noise, and other variations (Fatemian, p. 12, ¶ 2).
Regarding claim 10, Baumer as modified teaches the heart monitoring system according to claim 9.
Fatemian further teaches wherein the instruction to process the filtered ECG signal to obtain a start point (SP) and an end point (EP) comprises instructions to: 
apply a wavelet decomposition to the filtered ECG signal and zeroing all coefficients other than a selected level value (p. 47, only scales 1-5, Fig. 3.8); 
apply a wavelet reconstruction to resynthesize the signal (Fig. 3.10, (b)); 
determine the R peaks of the ECG signal by taking the absolute of the square values (p. 49, RMS equation); 
shift the first and second R peaks values left by a predetermined range (p. 51, QRS offset); and 
assign the first shifted R peak as the SP and the second shifted R peak as the EP (p. 51-52 T and P waves within the RR interval window bounded by the identified SP and EP R peaks).
Regarding claim 11, Baumer as modified teaches the heart monitoring system according to claim 10.
Fatemian further teaches wherein the instruction to analyze the PCG discrete signal of the selected region to determine a first segment, a second segment, a third segment and a fourth segment comprises instructions to: 
apply a wavelet decomposition to the filtered ECG signal and zeroing all coefficients other than a selected level value (p. 47, only scales 1-5, Fig. 3.8); 
apply a wavelet reconstruction to resynthesize the signal (Fig. 3.10, (b)); 
determine the S peaks of the PCG signal by taking the absolute of the square values (p. 50, QRS complex identified based on RMS on p. 49 in ECG, ECG correlated to PCG in Fig. 4.1; however, this is indefinite and Applicant may be referring to the S1-S4 sounds rather than the feature in the ECG QRS complex, this identification is taught in p. 72 based on an RMS calculation) ; and 
identify the first, second, third and fourth segments of the cardiac cycle which includes the first heart sound (S1) and second heart sound (S2) based on the detected S peaks of the PCG signal (p. 61-62 S1, S2, Fig. 4.1 S1, Systole, S2, Diastole, etc.).
Regarding claim 12, Baumer as modified teaches the heart monitoring system according to claim 11.
Fatemian further teaches wherein the instruction to identify the first, second, third and fourth segments of the cardiac cycle which includes the first heart sound (S1) and second heart sound (S2) based on the S peaks of the PCG signal comprises instructions to: 
identify the first segment from -50 ms of the first S peak to +50ms of the first S peak, the first segment containing the first heart sound (S1) (p. 61 average of 100ms-200ms); 
identify the third segment from -30 ms of the second S peak to +30ms of the second S peak, the third segment containing the second heart sound (S2) (at the end of ventricular systole, lasting about 120ms); 
identify the second segment from +50 ms of the first S peak to -30ms of the second S peak (this is the time between sounds, Fig. 4.1 Systole); and 
identify the fourth segment from +30ms of the second S peak to end of selected region (p. 62, just before S1).
Regarding claim 13, Baumer as modified teaches the heart monitoring system according to claim 12.
Du teaches identifying heart abnormalities by comparing processed PCG signals and parameters of S1 and S2, in addition to systole and diastole duration, existence or not of murmurs, etc. to threshold disease patterns (¶[0041]).
Fatemian teaches that any heart sound signal in the fourth segment, representing S4, is always considered an abnormality and that heart sound signal in the second segment, representing S3, is only normal in young people (p. 62, p. 106, § ECG and PCG in Arrhythmia).
Therefore it would have been obvious to one of ordinary skill in the art to diagnose an abnormality in the fourth and/or second segments (corresponding to timing of S4 and S3, known murmurs), modifying the express teachings of Du with the known abnormality data in Fatemian, to improve the diagnosis of abnormal heart sounds.
Regarding claim 14, Baumer as modified teaches the heart monitoring system according to claim 13.
Du further teaches wherein the instruction to determine heart sound anomaly based on the second segment comprises instructions to: calculate frequency and energy from the second segment; compare the frequency and energy with a predetermined threshold; and classify as abnormal in response to the frequency and energy being above the predetermined threshold (¶[0041] frequency and time domain analysis is used to compute parameters of the heart sounds S1 and S2, including frequency of heart murmur, spectral analysis includes power/energy because it analyzes amplitudes in that domain; comparison is performed against predicted waveform outcomes and known disease waveform outcomes).
Regarding claim 15, Baumer as modified teaches the heart monitoring system according to claim 13.
Du teaches identifying heart abnormalities by comparing processed PCG signals and parameters of S1 and S2, in addition to systole and diastole duration, existence or not of murmurs, etc. to threshold disease patterns including via frequency analysis (¶[0041]).
Fatemian teaches that any heart sound signal in the fourth segment, representing S4, is always considered an abnormality and that heart sound signal in the second segment, representing S3, is only normal in young people (p. 62, p. 106, § ECG and PCG in Arrhythmia).
Therefore, any positively identified non-zero spectral content in the fourth segment is considered abnormal as it represents S4 signal content.
Therefore it would have been obvious to one of ordinary skill in the art to diagnose an abnormality in the fourth and/or second segments (corresponding to timing of S4 and S3, known murmurs), modifying the express teachings of Du with the known abnormality data in Fatemian, to improve the diagnosis of abnormal heart sounds.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
R. Banerjee et al., "Time-frequency analysis of phonocardiogram for classifying heart disease," 2016 Computing in Cardiology Conference (CinC), 2016, pp. 573-576. teaches heart sound segmentation for PCG commonly known: S1, systole, S2, diastole, and spectral analysis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.S/Examiner, Art Unit 3792

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792